Citation Nr: 0023023	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-48 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Entitlement to service connection for a disability 
manifested by dyspepsia.

3.  Entitlement to a schedular disability rating in excess of 
10 percent for status post right knee anterior cruciate 
ligament reconstruction.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1992.  

In June 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for hepatitis, 
ulcer disease and dyspepsia.  The RO also granted service 
connection for status post right knee anterior cruciate 
ligament reconstruction, assigning it a 10 percent rating.  
The veteran appealed the denials of service connection and 
the denial of a disability rating in excess of 10 percent for 
the service-connected right knee disability.  

In October 1998, the RO service connected the veteran's 
hepatitis and rated it as noncompensably disabling.  The 
veteran did not appeal the denial of a compensable rating for 
the hepatitis disability.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].  
Accordingly, the Board of Veterans' Appeals (Board) has no 
jurisdiction over that matter.  

The veteran presented testimony during a hearing which was 
held at the RO before the undersigned Member of the Board in 
June 2000.  



FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current ulcer disease or a disability manifested by 
dyspepsia, or of a nexus between any such claimed current 
disability and any incident of service origin, including the 
veteran's in-service use of medication for right knee pain.

2.  Manifestations of the veteran's service-connected 
postoperative right knee disability include no more than 
slight anterior cruciate ligament laxity, and no more than 
slight weakness and atrophy.  There is a full range of 
motion, and no swelling, heat, effusion, or erythema.

3. The veteran failed, without good cause, to report for VA 
examinations which were scheduled to evaluate the severity of 
his left knee disability and which were necessary to 
establish the degree of the current disability.


CONCLUSIONS OF LAW

1.  The claims for service connection for ulcer disease and 
for a disability manifested by dyspepsia are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for status post right knee anterior cruciate 
ligament reconstruction have not been met.  38 U.S.C.A.  
§ 1155 (West 1991); 38 C.F.R. §4.71a, Diagnostic Code 5257 
(1999).

3.  In the alternative, entitlement to an increased 
evaluation for service-connected status post right knee 
anterior cruciate ligament reconstruction cannot be 
established without a current VA examination.  Because the 
veteran has failed to report for such examination without 
good cause, the veteran's claim is denied. 38 C.F.R. §§ 
3.327, 3.655 (1999).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a disability or 
disabilities variously characterized as ulcer disease and a 
disability manifested by dyspepsia.  He is also seeking an 
increased disability rating for his service-connected right 
knee disability.  In the interest of clarity, the Board will 
separately discuss the issues on appeal.

1.  Entitlement to service connection for ulcer disease and 
for a disability manifested by dyspepsia.

Because of their similarity, the claims of entitlement to 
service connection for ulcer disease and for a disease 
manifested by dyspepsia will be addressed together.    

Factual background

The veteran injured his right knee in service in February 
1991 and was prescribed Motrin and Feldene.  He had 
persistent right knee complaints, and in June 1991, he 
underwent right knee anterior cruciate ligament 
reconstruction by arthroscopy.  
As of March 1992, the veteran was still complaining of right 
knee pain.  He was also complaining of right upper quadrant 
pain.  An upper gastrointestinal series with small bowel 
follow-through was normal.  

On internal medicine evaluation in April 1992, the veteran 
complained of right upper quadrant pain since November 1991.  
He denied seeing blood in his stools and he denied diarrhea 
and heartburn.  He reported that he had been on Motrin.  
Clinically, his abdomen was soft and nontender to light and 
deep palpation, he had normal bowel sounds in all four 
quadrants, and he had no rebound or flank pain.  The 
assessment was dyspepsia.  It was recommended that he 
discontinue use of alcohol, Motrin, non-steroidal anti-
inflammatory drugs, and aspirin and that Zantac be tried if 
the condition persisted.  

The veteran left the service in July 1992.  On VA examination 
in January 1993, the veteran reported a history of dyspepsia 
for three years.  He stated that his dyspepsia had been 
asymptomatic for two months.  Clinically, the veteran's 
digestive system was normal, with no tenderness.  The 
diagnosis was history of dyspepsia.  

In November 1994, the veteran stated that he still had 
abdominal pain in his right upper quadrant and that it was 
made worse by taking Motrin.  He stated that he was having 
attacks of dyspepsia about once or twice a month.  

The veteran failed to appear for VA gastrointestinal 
examinations in July 1996 and November 1997.

During a hearing held before the undersigned in June 2000, 
the veteran testified that he had no symptoms of ulcers 
[hearing transcript, page 3].  He reported pain in the right 
lower quadrant, approximately once a month or once every 
other month.  He stated that he had not received any post-
service treatment or diagnosis [hearing transcript, page 5].  
He used over-the-counter medications when the episodes of 
pain occurred.  

Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).


Well grounded claim requirements

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence is required).  Caluza v. 
Brown, 7 Vet. App. 498, 535 (1995).

A valid assertion of secondary service connection must 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Velez v. West, 11 Vet. App. 148, 158 (1998); Locher 
v. Brown, 9 Vet. App. 535, 538-539 (1996). There must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

Laypersons without medical training or experience are not 
capable of indicating that a current disability exists or 
that it was caused or aggravated by their service.  Competent 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).


Failure to report for VA examination

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 38 C.F.R. § 3.327(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (1999).

Analysis

As an initial matter, the Board notes that the veteran failed 
to report for VA examination in 1996 and in 1997.  No good 
cause has been demonstrated for these failure to report.  
Accordingly, the Board must adjudicate these original claims 
of entitlement to service connection on the evidence 
currently of record.  See 38 C.F.R. § 3.655 (1999).

As discussed above, the initial determination which must be 
made is whether the veteran's claims are well grounded.  See 
38 U.S.C.A. § 5107(a); Caluza; and Reiber, all supra.

The second prong of the Caluza well groundedness test, in-
service incurrence, is arguably met, as the veteran was 
treated for right upper quadrant complaints in service in 
1992.  Similarly, the second prong of the Reiber well-
groundedness test is met, as there is a service-connected 
knee disability.

The first prong of the Caluza/Reiber well groundedness test 
is not met, however, as there is no competent medical 
evidence of record of current ulcer disease or any disability 
manifested by dyspepsia.  The veteran has indicated that he 
has not been treated for any such disability or disabilities.

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.
  
The third prong of the Caluza/Reiber well groundedness test 
is not met, either, as the veteran has not presented 
competent medical evidence that any such claimed current 
ulcer disease and/or dyspepsia is related to any incident of 
service origin. 
The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is the case here.

The only evidence purporting that the veteran has disease 
and/or dyspepsia disability consists of the veteran's own 
statements.  His lay statements as to matters for which 
medical expertise is required do not constitute competent 
evidence to well ground the claim because he is not qualified 
to render a medical diagnosis or a medical opinion as to 
causation.  See Grottveit, 5 Vet. App. at 93 ; Espiritu, 2 
Vet. App. at 494.  

The Board notes that the veteran has indicated that he 
continues to have and self-treat right upper quadrant pain.  
However, recently, the Court has had occasion to discuss what 
constitutes a disability.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497. The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuity of symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  In 
this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  See McManaway v. 
West, 13 Vet. App. 60 (1999).  There is also no medical nexus 
evidence, as required by Voerth v. West, 13 Vet. App. 117, 
120 (1999). 

For these reasons, the Board finds that the claims for 
service connection for ulcer disease and dyspepsia are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
benefits sought on appeal are accordingly denied.

Additional matters

Because the veteran's claims are not well grounded, VA is 
under no further duty to assist him in the development of his 
claim.  See 38 U.S.C.A. § 5107(a).  However, pursuant to 38 
U.S.C.A. § 5103(a) (West 1991), if VA is placed on notice of 
the possible existence of information that would render the 
claim plausible, and therefore well grounded, VA has the duty 
to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified any available medical evidence 
that would well ground his claim.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well 
grounded, such as a competent medical opinion that he 
currently has a chronic ulcer disease and/or dyspepsia which 
had its onset in service or which was caused by medications 
he has taken for his right knee disability.

Finally, when the Board addresses in its decision a question 
that has not been specifically addressed by the RO, in this 
case well groundedness, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
has been given ample opportunity to present his case, and 
that any error by the RO in the adjudication of the instant 
claim on its merits rather than on the issue of whether the 
claim is well-grounded could not be prejudicial.  
Adjudication of a not well-grounded claim on its merits 
constitutes according it more consideration than it is 
entitled.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).

2.  Entitlement to a schedular disability rating in excess of 
10 percent for status post right knee anterior cruciate 
ligament reconstruction.  

Factual background

A February 1991 service medical record indicates that the 
veteran injured his right knee two days earlier.  He 
continued to have difficulty with the knee, so in June 1991, 
he underwent an anterior cruciate ligament reconstruction 
arthroscopically.  Thereafter, he received physical therapy.  

During a VA medical examination in January 1993, the veteran 
reported that he would have right knee pain if he jogged, and 
with excessive bending.  He complained of decreased strength, 
and of buckling with fatigue.  Clinically, the right 
posterolateral knee was mildly tender.  Right knee flexion 
was to 140 degrees.  The anterior cruciate ligament had mild 
laxity.   The collateral ligaments were stable.  The 
diagnosis was anterior cruciate ligament repair with mild 
laxity of ligament.  

On VA evaluation in June 1994, the veteran had an unequal 
gait, supinating his right foot.  His right knee exhibited 
crepitus but no swelling, erythema, or warmth.  X-rays of the 
right knee revealed surgical hardware but no acute 
abnormality and no obvious joint effusion.  The veteran was 
referred to the physical therapy department.  

On VA physical therapy department evaluation in June 1994, 
the veteran reported having knee pain ever since his June 
1991 surgery.  He stated that he would have occasional 
swelling one to two hours after activity.  Clinically, he had 
mild right knee crepitus with passive range of motion, but no 
pain with passive range of motion.  Mild pain was felt under 
the knee cap.  Muscle testing in the right lower extremity 
revealed 5- strength of knee flexion and extension.  Range of 
motion of the right knee was normal.  Patellar tracking was 
normal.  The veteran was prescribed exercises to increase his 
endurance.

On VA physical therapy department evaluation in September 
1994, the veteran was able to do step up exercises with a 
nine inch step for four minutes without any adverse 
reactions.  He was also able to work on the Nordic Track(r) for 
two minutes without any signs of knee pain.  

On VA orthopedic clinic evaluation in October 1994, the 
veteran complained of popping and cracking in his right knee 
intermittently with mild pain.  He was doing exercises with a 
stationary bicycle two times per week and physical therapy 
once a month.  He would use ibuprofen for pain relief 
intermittently.  Pain was worse during cold weather periods.  
Clinically, the right knee had no swelling, erythema, or 
heat.  The right quadriceps was 18 inches, whereas the left 
quadriceps was 18.5 inches.  Anterior drawer sign and 
compression test were negative.  The right knee joint 
appeared stable, and there was no crepitance.  X-rays were 
reviewed and the knee joint appeared stable and had no 
osteophytes or arthritis.  The assessment was status post 
anterior cruciate ligament repair in 1991, in good condition.  
Increased stationary bike exercises were recommended, as was 
swimming and any exercise that would strengthen the veteran's 
quadriceps.  

The veteran failed to report for VA orthopedic examinations 
in July 1996, December 1996, November 1997, September 1998, 
and May 1999.

During the hearing which was held at the RO before the 
undersigned in June 2000, the veteran stated that he had 
crepitus and a limp.  He stated that he could run for only 20 
minutes, but that he could ride a bike for longer.  He also 
would avoid activities that would cause right knee swelling.  
If his right knee would swell, he would take Advil(r).    

During the June 2000 personal hearing, the matter of the 
veteran's failure to report for VA examination came up.  The 
veteran testified that, with respect to the May 1999 
examination, it was scheduled during final examinations.  He 
was unclear as to whether he had asked that the examination 
be rescheduled, and the record does not indicate that he 
contacted the VA medical facility for that purpose.  The 
veteran did not explain why he failed to report for the other 
VA examinations.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 3.321(a).  The Board is required to 
adjudicate claims for increased ratings in light of the 
rating criteria provided by the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Separate diagnostic codes identify the 
various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.

The law and regulations pertaining to failure to report for 
VA examinations have been set forth above.

Analysis

The Board notes that the veteran's claim may be reasonably 
construed either as the appeal of an initial rating 
assignment, see Fenderson, or as a claim for an increase in 
disability rating, see Francisco.  The distinction between 
the two is that if the veteran's claim is considered to be an 
original compensation claim, if he fails to report for a VA 
examination the claim is rated based on the evidence of 
record, whereas if he fails to report for a VA examination 
and the claim is considered to be for an increased rating or 
any other original claim, the claim must be denied.
See 38 C.F.R. § 3.655.

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  The Board will do so in 
this case, first considering this as an original claim for VA 
benefits, deciding the claim based on the evidence of now 
record, and then as an increased rating claim, denying based 
on the veteran's failure to report for scheduled VA physical 
examinations.

Original claim

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Additionally, the Board notes that, in general, allegations 
of increased disability are sufficient to establish as well 
grounded claims for increased ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, the veteran's 
claim for an increased disability rating is well grounded.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.31, Diagnostic Code 
5257.  

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).  It should also be noted that use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1999).

In this case, the veteran has some crepitus on occasion, and 
there is evidence that he has very slight right knee muscle 
weakness, some slight pain on occasion, and a good range of 
motion.  On VA general medical examination in January 1993, 
the descriptions were of mild knee tenderness, and of mild 
anterior cruciate ligament laxity.  No other ligamentous 
laxity was present in the right knee.  In October 1994, after 
the veteran had been doing physical therapy, the right knee 
appeared to be stable and was without crepitus.  The veteran 
is able to ride a bike and can jog for at least 20 minutes.  
No effusion, increased heat, swelling, or erythema has been 
shown clinically, and no arthritis has been documented 
radiographically.  The veteran has evidently sought and 
received no medical treatment for the right knee disability 
for many years.

In light of the above, in the Board's judgment, no more than 
slight knee impairment under Diagnostic Code 5257 is shown.  
It appears that the veteran is able to function with little, 
if any, impairment due to his service-connected right knee 
disability.  See 38 C.F.R. §§ 3.321(a), 4.1 and 4.10 (1999).  
He is able to run and to ride his bicycle.  There is no 
indication of loss of motion of the knee and no evidence of 
instability.  Although the Board has no reason to doubt his 
testimony that he experiences occasional swelling and knee 
pain, such symptomatology is contemplated in the assignment 
of a 10 percent rating, which is indicative of slight 
disability.  

A separate compensable rating for debility due to pain is not 
warranted under 38 C.F.R. §§ 4.40 and 4.45, because these 
sections do not apply to knee disabilities which are rated 
under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
indicated that in cases involving original claims for 
disability, separate compensable evaluations must be assigned 
for separate periods of time if different levels of 
disability are demonstrated, a practice known as "staged" 
ratings.  In this case, the Board is unable to identify any 
distinct period since October 1992 when either more or less 
than a 10 percent rating for the disability at issue is 
warranted.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  The Board notes that the 
RO provided the veteran with the provisions of 
38 C.F.R. § 3.321(b) in its October 1998 Supplemental 
Statement of the Case.  However, the RO did not explicitly 
make a decision concerning referring the veteran's claim 
under such provisions for extraschedular consideration.  As 
such, this matter is referred to the RO for appropriate 
action.   

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected right knee disability.  The 
benefit sought on appeal is denied.

Increased rating claim

If this claim is considered to be an increased rating claim, 
no clinical evidence has been presented for the record for 
approximately six years.  Because of this lack of recent 
evidence, VA has attempted to schedule the veteran for 
examination of the knee to evaluate the severity of the 
service-connected right knee disability.  On numerous 
occasions, the veteran failed to report for VA orthopedic 
examinations.  There are indications in the record that this 
was because he had moved and had not informed VA 
appropriately as to his change of address.  He also has 
testified that he failed to report for the May 1999 
examination because he was busy with examinations at school.  

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (1999), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.

The dispositive law here is 38 C.F.R. § 3.655.  Under 38 
C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim. This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).

The veteran has not offered any good cause for his failure to 
report for the scheduled examinations. As noted above, he has 
suggested that reporting for the May 1999 examination may 
have been inconvenient. However, it does not appear that he 
seriously attempted to reschedule the examination.  There is 
no evidence that the veteran would be unable to report for 
examination due to physical disability or other 
circumstances.

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b) (1999)], or "good cause" 
[see 38 C.F.R. § 3.655] for failing to report for the 
scheduled examinations. 5 Vet. App. at 265.  In this case, 
there is no evidence on file demonstrating that the veteran 
had any "adequate reason" or "good cause" for failing to 
report to be examined when VA requested. 

The Board wishes to point out that, although VA is required 
by statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). When, as here, a claimant fails to report for an 
examination in conjunction with a claim for an increased 
rating, the claim shall be denied absent a showing of good 
cause. 38 C.F.R. § 3.655 (1998).

As noted above, there is no pertinent medical evidence of 
record for many years. Thus, VA is in the dark as to the 
current severity of the veteran's claimed disability. See 38 
C.F.R. § 3.327(a). The veteran, moreover, has furnished no 
medical evidence which would serve as a viable substitute for 
the scheduled examination. See 38 C.F.R. § 3.326(b).

Where additional development is required to determine 
entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence. In a case where 
the law and not the evidence is dispositive, the claims must 
be denied because of the absence of legal merit or the lack 
of entitlement under law, and not on the basis that the 
claims are found not to be well grounded.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In such a situation, the Board 
has no alternative but to deny the veteran's claim as 
provided under the regulatory provisions of 38 C.F.R. § 
3.655. Accordingly, the appropriate disposition of the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected right knee disability is denial of the 
claim because of his failure to report for VA examinations 
without evidence of good cause for the failure to appear.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for ulcer disease is denied.  

A well-grounded claim not having been submitted, entitlement 
to service connection for a disease manifested by dyspepsia 
is denied.  

Entitlement to a disability rating in excess of 10 percent 
for status post right knee anterior cruciate ligament 
reconstruction is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

